DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0203696 (“Kaucic”).  This reference is the national stage application corresponding to WO 2017/205221, which has a publication date of 11/30/2017.  
Regarding claim 1, Kaucic discloses:
A method for improving power production of a wind turbine (title, abstract), the method comprising: 
predicting the forecast operational data for the wind farm for a future time period”; para. [0037] states that the operational data may include “information regarding at least one of … power output … wind speed, wind direction, wind shear, wake, wind turbulence, wind acceleration, wind gusts, wind veer, or any other suitable operational data.”); 
scheduling one or more health checks for one or more components of the wind turbine based, at least in part, on the wind forecast data (para. [0038]); and, 
implementing the one or more health checks based on the scheduling such that the one or more health checks are implemented during time periods having wind speeds below a predetermined threshold (para. [0038] states that the “energy forecasts … enable a wind farm operation to plan maintenance scheduling when the forecast wind and associated power generation is low “; thus it is at least implicit that there is a wind speed threshold that designates “when the forecast wind … is low”).

	Kaucic does not explicitly disclose the health checks being scheduled by the controller, but instead discusses the scheduling of maintenance as a manual procedure (e.g., para. [0038]).  Kaucic does contemplate scheduling of health checks (i.e., “maintenance scheduling”) based on observed weather forecast data (para. [0038]; “energy forecasts … enable a wind farm operation to plan maintenance scheduling when the forecast wind and associated power generation is low”); thus the instant claims differ from Kaucic as a matter of automating the manual scheduling taught by the reference.  The courts have, however, previously held that In re Venner, 262 F.2d 91, 95 (CCPA 1958).  
Regarding claim 2, Kaucic discloses the limitations as set forth in claim 1 and further discloses the wind forecast data comprising time-series-based (implicit; the forecast data is used to predict when, at some time in the future, the operator may schedule maintenance and, as such, the wind forecast data must be “time-series-based”) statistical wind forecast data, the wind forecast data comprising at least one of wind speed or wind direction (para. [0037]; operational data predicted in paragraph [0038] may include both wind speed and wind direction).
Regarding claim 3, Kaucic discloses the limitations as set forth in claim 1, but does not explicitly disclose scheduling based on “at least one of previous test data and a periodic predetermined wind threshold based historical site data analysis.”  Examiner finds, however, that Kaucic implicitly discloses scheduling based on “previous test data.”  
Specifically, Kaucic contemplates scheduling based on forecast wind and forecast power generation (see para. [0038]).  As Applicant has not defined “previous test data,” Examiner may interpret the phrase under the doctrine of broadest reasonable interpretation.  Under this doctrine, Examiner is interpreting “previous test data” to be any data utilized in or resulting from previously scheduled health checks.  To clarify, “data utilized in” would include, for example, operational data utilized for the scheduling of the health checks.  With this in mind, Kaucic further discloses adjustment of forecast power generation based on measured operational data compared against previously predicted operational data.  This previously 
In view of the above, Examiner finds that Kaucic implicitly discloses scheduling based on “at least one of previous test data and a periodic predetermined wind threshold based historical site data analysis.”  
Regarding claim 4, Kaucic discloses the limitations as set forth in claim 1 but does not explicitly disclose the health checks being scheduled automatically.  As discussed in the rejection of claim 1, automation of a manual activity does not render the claims patentably distinct over the prior art.  See above for further reasoning.
Regarding claim 5, Kaucic discloses the limitations as set forth in claim 1 and further discloses the monitoring of real-time wind data (e.g., para. [0040]) and comparing it to the predicted wind data (paras. [0041-43] discuss the adjustment of power forecasts based on the measured wind data deviating from the predicted operational data) and performing a control action based on the comparison.  
Kaucic does not explicitly disclose the control action being the scheduling of a health check.  It is, however, understood in the art that a deviation between measured and predicted values may be an indicator of a faulty sensor or other measurement device.  Based on the teachings of Kaucic and the general knowledge regarding faulty sensors, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kaucic by scheduling additional maintenance actions (such as testing of a sensor) in response to an 
Regarding claim 6, Kaucic discloses the limitations as set forth in claim 1 and further discloses the wind turbine being a part of a wind farm comprising a plurality of wind turbines (title, abstract, FIG 3).
Regarding claim 7, Kaucic discloses the limitations as set forth in claim 6 but does not explicitly disclose basing the scheduling on wind forecast data and at least one of a maximum power output of the wind farm or a maximum power loss allowed per wind turbine in the wind farm.  Kaucic does, however, disclose that the scheduling is performed when “the forecast wind and associated power generation is low so as to minimize the amount of lost revenue during wind turbine and/or wind farm maintenance.
It is understood by those skilled in the art that power generation revenue is directly correlated to both a maximum power output (in that a farm operating at less than maximum power output is not generating as much revenue as physically possible) and a maximum power loss allowed per wind turbine in the wind farm (in that minimizing revenue losses inherently requires minimization of power generation losses).  Since Kaucic contemplates scheduling of health checks during periods of time wherein revenue loss is minimized, Examiner finds that Kaucic implicitly discloses the scheduling of health checks based on “a maximum power loss allowed per wind turbine in the wind farm.”  
Regarding claim 8, Examiner first notes that Applicant has not provided any meaningful definition or explanation regarding the “prioritizing” of health checks.  The disclosure as filed merely mimics the language of the claims, thus it is unclear which factors are included in the 
With the above interpretation in mind, Examiner finds that Kaucic implicitly discloses “prioritizing the one or more health checks for the plurality of wind turbines in the wind farm based on at least one of the wind forecast or previous test data.”  Specifically, Kaucic unambiguously contemplates the scheduling of maintenance based on a wind forecast, as elaborated above.  Further, one of ordinary skill would recognize that certain components in a wind turbine are more critical to operation that others; as a result, health checks for more critical components should be performed first to avoid catastrophic failure.  Combining these teachings, Examiner finds that prioritizing health checks to perform critical checks first during period of time wherein the wind speeds are low amounts to “prioritizing the one or more health checks for the plurality of wind turbines in the wind farm based on the wind forecast” because the health checks are prioritized, at least in part, based on when wind speeds are low (i.e., “based on the wind forecast”).
In view of the above, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kaucic by prioritizing the health checks of critical components during periods of low wind speed (i.e.
Regarding claim 9, Kaucic discloses the limitations as set forth in claim 1 and further discloses determination of the wind forecast data for at most five days in advance.  To clarify, para. [0038] contemplates predictions over a range of “about 12 hours to about seven days in the future” which includes “five days in advance.”  Since the range is merely a suggestion, and the suggestion implicitly includes an optional limitation of 5 days maximum, Examiner finds that Kaucic explicitly contemplates determination for “at most five days in advance.”
Even assuming, arguendo, that such teaching is not explicit, it would remain implicit to the range.  Because the range may be limited to 12 hours, it may also be limited to 24 hours, 48 hours, 72 hours, etc.  Merely suggesting a range does not require the use of the full range.  Thus Kaucic’s teaching of 12 hours to seven days implicitly teaches “at most five days in advance.”
Finally, even if neither of the above is true, modification of Kaucic to be limited to “at most five days in advance” would be an obvious modification due to the overlapping and similar ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Since the instant range (“at most five days” implies a maximum range of “zero days to five days”) overlaps or lies inside the range of the prior art, modifying Kaucic to be limited to “at most five days” is prima facie obvious.
Regarding claim 10, Kaucic discloses the limitations as set forth in claim 1 but does not explicitly disclose “tracking the one or more health checks and monitoring a time elapsed between health checks.”  Examiner finds, however, that such tracking would fall under the “any other suitable operational data” teaching of Kaucic.  
e.g., bearings, gaskets, belt pulleys, etc.) and it would thus be necessary to monitor the time since they were installed (i.e., a time since a prior maintenance event or “health check”).
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art to modify Kaucic to include a metric for evaluating a time elapsed between health checks for the purposes of better monitoring the status of the wind turbine and its components.
Regarding claim 11, Kaucic discloses the limitations as set forth in claim 1 and further discloses calibrating estimated patterns of wind data with actual measured wind data (para. [0041] discusses “a compensator module” that compares measured operational data against predicted operational data in order to improve an operational forecast).
Regarding claims 12-19, Applicant recites a system comprising a controller configured to implement the method of claims 1, 2, 4-9, and 11.  Kaucic discloses the method of said claims (see above) as well as a controller for implementing said method (controller 26, see e.g., para. [0029]).  As such, Examiner finds that the rejection of claims 1, 2, 4-9, and 11 applies, mutatis mutandis
Regarding claim 20, Applicant recites an alternative method for improving power production of a wind turbine.  Examiner notes, however, that the only difference between claim 1 and claim 20 are: (1) the inclusion of “one or more memory devices” in lines 3-4; (2) alteration of “wind forecast data” to “one or more wind conditions at the wind turbine” in lines 4, 6, and 7; and (3) implementing the health checks during periods of low power output rather than low wind speeds.
Kaucic discloses inclusion of memory devices in paragraph [0029].  The “wind forecast data” of Kaucic includes “one or more wind conditions at the wind turbine,” as elaborated in paragraph [0037].  Finally, Kaucic explicitly contemplates scheduling of maintenance “when … power generation is low so as to minimize the amount of lost revenue” in paragraph [0038].  
Since Kaucic discloses the limitations as set forth in claim 1, and further discloses those limitations of claim 20 that differ from claim 1, the rejection of claim 1 applies, mutatis mutandis, to the subject matter of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832